Proceeding pursuant to CPLR article 78 by petitioner, a tenured teacher employed by respondent, inter alia, to review respondent’s determination, dated July 16, 1974 and made after a hearing, which found him guilty of the charges of "conduct unbecoming a teacher”, "neglect of duty” and "inefficiency”, and dismissed him from his position. Determination modified, on the law, by reducing the penalty to a fine of $4,000. As so modified, determination confirmed, without costs. The findings of respondent are supported by substantial evidence. However, we hold that the punishment of dismissal was so disproportionate to the offense, in light of all the circum*545stances, as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222, 233). The punishment imposed was excessive to the extent indicated herein and constituted an abuse of discretion. Gulotta, P. J., Rabin, Hopkins, Martuscello and Cohalan, JJ., concur.